DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11, line 6 and claim 17, lines 5-6 recite the first logic level is different from the first logic level, which is unclear. For the purposes of examination, the limitations has been treated as “the first logic level different from the second logic level.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jao et al. (U.S. Patent 7,804,327, hereafter Jao).

a level shifter (MP0, MP1, MN0, MN1), supplied at least by a first supply voltage operative in a first power domain of the integrated circuit (VDD_IO), the level shifter being configured to translate a first control signal to a second control signal operative in the first power domain (to OUT_IO), the first control signal indicating a power status of a second supply voltage operative in a second power domain of the integrated circuit (IN_CORE), the first supply voltage becoming ready before the second supply voltage, the second power domain being different from the first power domain (Abstract), wherein before the second supply voltage becomes ready (VDD_CORE is not ready), the first control signal stays at a first logic level during a level transition of the second supply voltage (via drivers 23 and 25; column 3 lines 60-67); after the second supply voltage transitions to a predetermined voltage level to become ready, the first control signal stays at a second logic level different from the first logic level (via the inverter INV0; column 4 lines 10-16); and 
an output buffer (INV1), coupled to the level shifter, the output buffer being configured to buffer the second control signal to generate a third control signal (OUT_IO), and accordingly perform power control of the integrated circuit. It is noted that claim 19 recites the limitations of claim 12 in method form and is rejected on the grounds above.

Claim 13: Jao further teaches that when the first control signal indicates that the second supply voltage is unready, the output buffer is configured to generate the third control 

Claim 14: Jao further teaches that the level shifter comprises: 
an inverter circuit (INV0), having an inverter input terminal and an inverter output terminal, the inverter circuit being configured to receive the first control signal from the inverter input terminal and generate a fourth control signal at the inverter output terminal; and 
a latch circuit (MP0, MP1, MN0, MN1), having a latch supply terminal, a first latch input terminal and a second latch input terminal, the latch supply terminal being coupled to the first supply voltage (VDD_IO), the first latch input terminal being coupled to the inverter output terminal to receive the fourth control signal, the second latch input terminal being coupled to the inverter input terminal to receive the first control signal (IN_CORE and INB_CORE), the latch circuit being configured to generate the second control signal according to respective signal levels of the first control signal and the fourth control signal (to OUT_IO and OUTB_IO).

Claim 15: Jao further teaches that an inverter supply terminal of the inverter circuit is arranged to receive the second supply voltage (VDD_CORE); the first logic level is a 

Claim 16: Jao further teaches that the latch circuit comprises a first latch output terminal and a second latch output terminal (N1 and N2), and the first latch output terminal is arranged to output the second control signal; 
the level shifter further comprises: 
a resistive element, coupled between a circuit node and an inverter supply terminal of the inverter circuit (via VDD_CORE); 
a first switch (via 23), selectively coupled between the first supply voltage and the circuit node according to a signal level at the second latch output terminal; and 
a second switch (via 25), selectively coupled between the second supply voltage and the inverter supply terminal according to the signal level at the second latch output terminal; 
wherein the first logic level is a logic low level, and the second logic level is a logic high level (via 23 and 25; column 3 lines 60-67); when the second supply voltage is unready, the first switch is turned on and the second switch is turned off; 
when each of the first supply voltage and the second supply voltage is ready, the first switch is turned off and the second switch is turned on (Figure 5).

Claim 17: Jao further teaches that the first control signal further indicates a power status of the first supply voltage; when each of the first supply voltage and the second supply voltage is unready, the first control signal is the second logic level (via 23 and 25); when 

Claims 18 and 20: Jao further teaches that the first control signal is provided from an always-on power domain (Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Patent 9,344,079) in view of Jao.
Claim 1: Kwon teaches a power management circuit for an integrated circuit (Figure 2), the power management circuit comprising: 
an inverter circuit (216, 220, 224 and 228), having an inverter input terminal (gates of 216, 220, 224 and 228) and an inverter output terminal (node between 220 and 224) and an inverter supply terminal (264), the inverter circuit being configured to receive a first control signal (signal to the gates of 216, 220, 224 and 228) from the inverter input terminal and generate a second control signal at the inverter output 
Kwon does not specifically teach a latch circuit. Jao teaches a power management circuit (Figure 5) comprising a latch circuit (MN0, MN1, MP0 and MP1), a first latch input terminal (gate of MN0) and a second latch input terminal (MN1), the first latch input terminal being coupled to the inverter output terminal (node between 220 and 224 of Kwon) to receive the second control signal, the second latch input terminal being coupled to the inverter input terminal (gates of 216, 220, 224 and 228 of Kwon) to receive the first control signal, the latch circuit being configured to generate a third control signal (signal at N1) according to respective signal levels of the first control signal and the second control signal (via MN0, MN1, MP0 and MP1), and accordingly perform power control of the integrated circuit (via Figure 5);
wherein the first control signal and the second supply voltage are operative in different power domains of the integrated circuit (VDD_CORE, VDD_IO); when the power status information indicates that the first supply voltage is ready, each of the inverter input terminal (gates of 216, 220, 224 and 228) and the second latch input terminal is arranged to receive the first control signal at a signal level lower than a signal level of the second supply voltage (column 5 lines 14-20 and test voltage 806; Figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the latch circuit of Jao at the output of the circuit of 

Claim 2: The combined circuit further teaches that the power status information indicates that the first supply voltage is unready, one of the signal level of the first control signal and the signal level of the second control signal is higher than the other of the signal level of the first control signal and the signal level of the second control signal; when the power status information indicates that the first supply voltage is ready, the one of the signal level of the first control signal and the signal level of the second control signal is lower than the other of the signal level of the first control signal and the signal level of the second control signal (Figure 2 of Kwon and Figure 5 of Jao).

Claim 3: The combined circuit further teaches that when the power status information indicates that the first supply voltage is unready, the latch circuit is configured to generate the third control signal to hold the integrated circuit in a reset state; when the power status information indicates that the first supply voltage is ready, the latch circuit is configured to generate the third control signal to release the integrated circuit from the reset state (Figure 5 and column 4 lines 18-31 of Jao).

Claim 4: The combined circuit further teaches that the latch circuit comprises a latch supply terminal, and each of the inverter supply terminal and the latch supply terminal is coupled to the second supply voltage (264).


a delay element, coupled to the inverter terminal, the delay element arranged to receive the first supply voltage and output a delayed version of the first supply voltage to the inverter input terminal, the delayed version of the first supply voltage serving as the first control signal (column 6 lines 47-51 of Kwon).

Claim 6: The combined circuit further teaches during a ramp-up period of the first supply voltage, the delayed version of the first supply voltage ramps up to a reference level when the first supply voltage ramps up to a first threshold level (column 6 lines 47-51 of Kwon); during a ramp-down period of the first supply voltage, the delayed version of the first supply voltage ramps down to the reference level when the first supply voltage ramps down to a second threshold level lower than the first threshold level (Figure 8 of Kwon).

Claim 7: Kwon teaches a power management circuit for an integrated circuit (Figure 2), the power management circuit comprising: 
an inverter circuit (216, 220, 224 and 228), having an inverter input terminal (gates of 216, 220, 224 and 228) and an inverter output terminal (node between 220 and 224) and an inverter supply terminal (264), the inverter circuit being configured to receive a first control signal (signal to the gates of 216, 220, 224 and 228) from the inverter input terminal and generate a second control signal at the inverter output 
Kwon does not specifically teach a latch circuit. Jao teaches a power management circuit (Figure 5) comprising a latch circuit (MN0, MN1, MP0 and MP1), a first latch input terminal (gate of MN0) and a second latch input terminal (MN1), the first latch input terminal being coupled to the inverter output terminal (node between 220 and 224 of Kwon) to receive the second control signal, the second latch input terminal being coupled to the inverter input terminal (gates of 216, 220, 224 and 228 of Kwon) to receive the first control signal, the latch circuit being configured to generate a third control signal (signal at N1) according to respective signal levels of the first control signal and the second control signal (via MN0, MN1, MP0 and MP1), and accordingly perform power control of the integrated circuit (via Figure 5);
wherein the first control signal and the second supply voltage are operative in different power domains of the integrated circuit (VDD_CORE, VDD_IO); when the power status information indicates that the first supply voltage is ready, each of the inverter input terminal (gates of 216, 220, 224 and 228) and the second latch input terminal is arranged to receive the first control signal at a signal level lower than a signal level of the second supply voltage (column 5 lines 14-20 and test voltage 806; Figure 8) 

Claim 8: The combined circuit further teaches that the latch circuit further comprises a first latch output terminal (N1) and a second latch output terminal (N2), and the first latch output terminal is arranged to output the third control signal; the power management circuit further comprises: 
	a first resistive element (204, 208 of Kwon), coupled between a circuit node and the inverter supply terminal of the inverter circuit (via 272 and 276); 
a first switch (228 of Kwon), selectively coupled between the first supply voltage (268 via 272) and the inverter supply terminal (to 224) according to a signal level at the second latch output terminal (via N2); and 
a second switch (216), selectively coupled between the second supply voltage and the circuit node according to the signal level at the second latch output terminal; 
wherein the first logic level is a logic low level, and the second logic level is a logic high level (Figure 8 of Kwon); when the first supply voltage is unready, the first switch is turned off and the second switch is turned on; when each of the first supply voltage and the second supply voltage is ready, the first switch is turned on and the second switch is turned off (Figure 2 of Kwon).



Claim 10: The combined circuit further teaches that the first control signal is provided from an always-on power domain (Figure 2 of Kwon).

Claim 11: The combined circuit further teaches that the first control signal further carries power status information of the second supply voltage (via 272; Figure 2 of Kwon); when each of the first supply voltage and the second supply voltage is unready, the first control signal is the second logic level; when the second supply voltage is ready and the first supply voltage is unready, the first control signal is the first logic level different from the second logic level (inherent); when each of the first supply voltage and the second supply voltage is ready, the first control signal is the second logic level (inherent in the circuitry of Figure 2).

Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.
Regarding claims 7, 12 and 19, Applicant asserts that Jao does not teach the added limitations of claims 7, 12 and 19. Examiner respectfully disagrees. Jao teaches wherein before the second supply voltage becomes ready (VDD_CORE is not ready), the first control signal stays at a first logic level during a level transition of the second supply voltage (via drivers 23 and 25; column 3 lines 60-67); after the second supply voltage transitions to a predetermined voltage level to become ready, the first control signal stays at a second logic level different from the first logic level (via the inverter INV0; column 4 lines 10-16).
Regarding claim 1, Applicant asserts that Kwon does not teach that when the first supply voltage is ready, each of the inverter input terminal and the second latch input terminal is arranged to receive the first control signal at a signal level lower than a signal level of the second supply voltage. Examiner respectfully disagrees. Kwon teaches when the power status information indicates that the first supply voltage is ready, each of the inverter input terminal (gates of 216, 220, 224 and 228) and the second latch input terminal is arranged to receive the first control signal at a signal level lower than a signal level of the second supply voltage (column 5 lines 14-20 and test voltage 806; Figure 8). Applicant further asserts that a leakage current flows through the transistors 216, 220, 224 and 228, in contrast to the claimed power management circuit which consumes zero quiescent current. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Kwon teaches reducing a leakage current (808; Figure 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.O/Examiner, Art Unit 2849 
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842